173 F.3d 749
Max LOPEZ, Jr., Plaintiff-Appellant,v.G.A. SMITH, Warden;  Larry Loo, Chief Medical Officer;  A.Acevedo, Chief Dental Officer;  Patterson, Counselor 4A-2R;R. Keiner, Dentist;  M.P. McClure, 4A-2R AppealsCoordinator, Defendants-Appellees.
No. 97-16987.
United States Court of Appeals,Ninth Circuit.
Decided April 12, 1999.

Before:  Procter Hug, Jr., Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion, Lopez v. Smith, 160 F.3d 567 (9th Cir.1998) is withdrawn.